Order filed December 5, 2013, Withdrawn and Order filed December 5, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00951-CV
                                  ____________

IN THE INTEREST OF T.T.A. AKA T.T.A., D.T.S.A. JR. AKA D.T.S.A. JR.,
       D.D.A AKA D.D.A, J.J.A AKA J.J.A, L.D.J. JR. AKA L.D.A. JR.,
     C.D.D. II AKA D.D.D. JR., N. A. B AKA N. B., CHILDREN, Children


                   On Appeal from the 315th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-01847J

                                    ORDER

      Our order of December 5, 2013, to file a brief with the clerk of this court on
or before December 15, 2013, is withdrawn.

      Appellant’s motion to substitute counsel is GRANTED.

      Appellant’s motion for an extension of time to file his brief is GRANTED to
December 30, 2013. No further extensions will be entertained absent exceptional
circumstances.
PER CURIAM